Citation Nr: 1814950	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  12-05 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for sleep apnea, to include as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in September 2016, at which time the Board remanded the matter for an addendum VA medical opinion and disability records.  There has been substantial compliance with the remand; accordingly, further development is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's PTSD was caused by a stressor that occurred after service. 

2. The Veteran's sleep apnea did not begin in service and is otherwise not related to service. 





CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have not been met. 38 U.S.C. §§ 1110, 1116, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2017).

2. The criteria for service connection for sleep apnea have not been met. 38 U.S.C. §§ 1110, 1116, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See id.  

The Board finds that VA's duties to notify and assist have been met.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, while new evidence was received after the March 2017 Supplemental Statement of the Case, the Veteran waived RO consideration of the evidence.  

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.

Service Connection for PTSD

The Veteran contends that he has a current diagnosis of PTSD related to stressors in-service, such as being racially-discriminated against and threatened by a superior officer.  He testified that he did not complain about these incidents in service, which is why there is no record of them.  Additionally, his sister submitted a statement contending that the Veteran was noticeably irritable, anxious, and depressed after he returned from service. 

The Board finds that the Veteran's testimony regarding racial discrimination and harassment in service is credible, but that the weight of the evidence does not link his PTSD to these stressors.  His service treatment records do not show treatment for or complaints of mental health issues and his psychiatric evaluation at separation was normal.  In fact, the claims file does not show treatment for mental health issues until June 2005, when the Veteran was involved in a train accident. 

The Veteran filed a disability claim with his employer following the accident and the medical records are associated with the claims file.  In August 2005, he was referred for a psychiatric evaluation and reported a history of traumatic events that were only related to his work as a locomotive engineer.  The final event occurred in June 2005, in which the train he was conducting hit a dump truck that was stopped on the train tracks.  He reported that he experienced immediate psychological distress after the accident, including sleep problems, exhaustion, doubt, and he stopped working.  The Veteran reported that he was in "good health" before the accident.  When discussing his military history, he did not report experiencing racism, harassment, or mental health issues during or as a result of his military service, and specifically denied a previous history of psychiatric or psychological treatment except marital counseling.  He only reported that he was promoted and received an honorable discharge.  Indeed, despite undergoing therapy sessions and psychiatric evaluations as a result of the accident and for his disability claim, the Veteran never mentioned his military service as an additional stressor.  These facts weigh heavily against any allegation he makes now that he experienced psychiatric symptoms ever since his military experiences.  He was receiving psychiatric care and had ample opportunity to report such a history, yet he did not, and in fact he consistently linked onset of his psychiatric symptoms to his work-related stressors, especially the 2005 accident.

In April 2009, the Veteran underwent a mental health evaluation at VA.  The examiner documented that he had no history of psychiatric issues "until he was in a work-related accident" in 2005.  After the accident, he experienced marital conflict and subsequently separated from his wife.  The examiner further stated he became depressed "[i]n the wake of the accident and the divorce."  Despite discussing his military history, the Veteran did not mention his military service as an additional stressor.  The examiner documented that the Veteran had re-experiencing, avoidance, and hyperarousal symptoms since the accident.  Again, the fact that he did not report a history of symptoms related to any military incident weighs against his claim.  

In September 2009, the Veteran mentioned experiencing racial discrimination in the military, but did not discuss his military service as a PTSD stressor until approximately December 2011, after he filed his claim for service connection.  

VA obtained a medical opinion to assist in determining whether the Veteran's PTSD was related to service, but the examiner stated she could not say without speculation that his trauma-related disorder was related to service because there are no medical records indicating he was treated for trauma-related symptoms secondary to his tenure in the military and he was diagnosed with PTSD after a job-related accident.   See, e.g., October 2006 letter from Mr. B., licensed counselor ("I am writing this letter to state unequivocally that [the Veteran] still suffers from Posttraumatic Stress Disorder from that accident...."); see also August 2005 psychiatric evaluation by Dr. B.C.  

In sum, the service treatment records do not show mental health issues in service, the post-service medical records do not show treatment for psychiatric issues until the June 2005 accident, post-accident psychiatric evaluations relate his PTSD to his accident, and, while seeking medical treatment, the Veteran consistently reported that he did not experience psychiatric issues until the accident.  These statements he made in the course of receiving psychiatric care long before filing his claim with VA carry significant weight.  The Veteran's credibility is also affected by the fact that he made one assertion when seeking benefits from the railroad disability board (that his PTSD was due to the 2005 accident) and that he now states differently when seeking benefits from VA (that his PTSD was due to service).  

The Board considered the evidence supporting his claim, including his testimony, lay statements, and the September 2013 and March 2016 private psychiatric evaluations by Dr. H.  The Board finds, however, that the lay statements that the Veteran has experienced symptoms since service are contradicted and outweighed by the service treatment records and post-accident medical reports.  As discussed extensively above, the psychiatric records prior to his VA claim show consistent reports of onset of psychiatric symptoms following the 2005 accident.

The Board accorded the psychiatric evaluations by Dr. H. little probative value because they are clearly based on an inaccurate and incomplete history.  Dr. H. did not indicate he reviewed any of the records associated with the Veteran's prior psychiatric treatment.  This is critically important in this case because Dr. H.'s opinions do not address or even mention the June 2005 accident.  Every other medical record demonstrates this accident was a significant stressor for him and, according to the Veteran, triggered the onset of his psychiatric issues.  The fact that Dr. H. apparently did not know about this accident (as it is not mentioned in his letters) means his opinion that the Veteran's PTSD was related to service was woefully uninformed.  To the extent Dr. H. relied on the Veteran's report that he had experienced nightmares and other PTSD symptoms since service, the Board also finds that those statements lack probative value.  As discussed above, in years of psychiatric treatment before filing his claim with VA, the Veteran repeatedly dated onset of his symptoms to the 2005 accident.  If he had, in fact, been experiencing nightmares for almost 30 years, it is reasonable to expect he would have reported this to his mental health providers.  The fact that he not only never mentioned a decades-long history of nightmares, but that he affirmatively dated onset of symptoms to the 2005 accident, means his statements to Dr. H. were simply not credible.  Therefore, Dr. H.'s opinions were based not only on an inaccurate history the Veteran gave him concerning his symptoms, but also on an inaccurate history of his stressors, since he was apparently not informed about the 2005 accident.

In consideration of the medical and lay evidence, the Board finds that the preponderance of the evidence weighs against service connection for PTSD.  In making this determination, the Board finds that the service treatment records, post-accident disability and medical records, and the Veteran's statements made seeking disability from his former employer outweigh his statements and the private psychiatric evaluations.  Accordingly, the Board finds that service connection is not warranted and the claim must be denied.  Again, the Board finds credible the Veteran's history of experiencing racial discrimination issues during service, but this did not cause his PTSD.

Service Connection for Sleep Apnea

The Veteran contends that he is entitled to service connection for sleep apnea on a direct or secondary basis.  During the Board hearing, he testified that he has had trouble sleeping since service and his fellow service members witnessed him snoring.  As the claim for PTSD is being denied, the Board will not discuss the Veteran's secondary claim.    

In support of his contentions, he has submitted numerous lay statements from coworkers, friends, and family.  Relevantly, his sister stated that she lived at home when the Veteran returned from the military and she witnessed him snoring excessively at night following by periods of complete silence where he stopped breathing.  

The Board finds that the weight of the evidence is against service connection for sleep apnea.  The service treatment records, which appear to be complete, do not show complaints of or treatment for relevant symptoms, and a sleep-related disorder was not noted on the separation examination.  

Post-service treatment records received by the Railroad Retirement Board document sleep complaints related to his PTSD but no complaints specific to sleep apnea, such as gasping for air or snoring.  VA treatment records show that he complained about difficulty falling and staying asleep in April 2009, but did not report issues with snoring and gasping for air until August 2011.  He underwent a sleep study and was ultimately diagnosed with severe obstructive sleep apnea in January 2012.  At the sleep study, he reported experiencing difficulty sleeping and staying awake and daytime somnolence for years, but did not relate it to service at that time.  

The Board considered the Veteran's contentions and the lay statements that support his claim.  To the extent that they allege the Veteran has been experiencing sleep apnea since service, the Board finds that these statements are inconsistent with other evidence in the claims file and therefore lack probative value.  Specifically, the Veteran's service records and separation examination did not document sleep-related problems, and he did not complain about symptoms specific to sleep apnea until approximately August 2011, despite seeking earlier treatment for sleep-related issues.  Additionally, in November 2005, during a psychiatric evaluation, the Veteran reported that his sleeping problems began after the June 2005 accident.  The Board thus did not rely on these statements when making its decision.  

In consideration of the competent and credible evidence, the Board finds that the Veteran's sleep apnea did not begin in service and the claim for service connection for sleep apnea is denied.  


ORDER

Service connection for PTSD is denied. 

Service connection for sleep apnea is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


